 Case 18-15753-elf       Doc 64Filed 11/06/19 Entered 11/06/19 12:28:43                  Desc Main
                               Document      Page 1 of 2
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                        )
                                   ) BANKRUPTCY NO. 18-15753
     BRIDGETTE KORNEGAY,           )
                                   ) CHAPTER 13
          Debtor,                  )
                                   )
     U.S.  BANK TRUST NATIONAL )
     ASSOCIATION AS TRUSTEE OF THE )
     CHALET SERIES IV TRUST,       )
                                   ) Docket No. ___________
          Movant,                  )
     v.                            )
                                   )
     BRIDGETTE KORNEGAY AND        )
     WILLIAM C. MILLER, TRUSTEE,   )
                                   )
          Respondents.             )

                        NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE

      Movant has filed a Motion for Relief with the Court to Lift the Automatic Stay to Permit The
Movant to Foreclose on Debtor’s Property described as 8520 Michener Avenue, Philadelphia, PA
19150

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have on in this case. (If you do not have an attorney, you may wish to
consult an attorney).

1.      If you do not want the court to grant the relief sought in the motion or if you want the court
to consider your views on the motion, then on or before November 20, 2019, you or your attorney
must do all of the following:

                       (a) File an answer explaining your position at:

                               United States Bankruptcy Court Clerk
                               Eastern District of Pennsylvania
                               900 Market Street, Suite 400
                               Philadelphia, Pennsylvania 19107-4299

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough so
it will be received on or before the date stated above; and
 Case 18-15753-elf         Doc 64      Filed 11/06/19 Entered 11/06/19 12:28:43                Desc Main
                                       Document      Page 2 of 2




                        (b) Mail a copy to the movant’s attorney:

                                 Jason Brett Schwartz, Esq,
                                 Mester & Schwartz, P.C.
                                 1333 Race Street
                                 Philadelphia, PA 19107

                                 William C. Miller, Esq.
                                 Chapter 13 Trustee
                                 P.O. Box 1229
                                 Philadelphia, PA 19105

                                 United States Trustee
                                 Office of the U.S. Trustee
                                 200 Chestnut Street, Suite 502
                                 Philadelphia, Pennsylvania 19106

2.      If you or your attorney do not take the steps described in paragraphs (a) and (b) above and attend the
hearing, the court may enter an order granting the relief requested in the motion.

3.      A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on Tueday,
December 3, 2019 at 9:30 a.m. in Courtroom 1, United States Bankruptcy Court, 900 Market Street,
Philadelphia, Pennsylvania 19107.

4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you request a
copy from the attorney named in paragraph 1(b).

5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether the hearing
has been cancelled because no one filed an answer.

DATE: November 6, 2019
